Citation Nr: 1330209	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  12-28 027	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES


1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney-at-Law



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to June 2009.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2010 rating decision, the RO denied entitlement to service connection for left knee disability and fibromyalgia.  A notice of disagreement was filed in December 2010, a statement of the case was issued in September 2012, and a substantive appeal was received in September 2012.  

In a September 2010 rating decision, the RO assigned a temporary total evaluation to PTSD, effective June 16, 2010, and assigned a 30 percent disability rating, effective September 1, 2010.  A notice of disagreement was filed in March 2011.  In a September 2012 rating decision, the RO assigned a 50 percent disability rating, effective September 1, 2010.  A statement of the case was issued in September 2012 and a substantive appeal was received in October 2012.  

In a submission received in September 2013, the Veteran withdrew his request for a videoconference Board hearing.  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 2003 to June 2009.

2.  On September 10, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his attorney, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


